Citation Nr: 1732698	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-33 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for Type II diabetes mellitus, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right upper extremity peripheral neuropathy, and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left upper extremity peripheral neuropathy, and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right lower extremity peripheral neuropathy, and if so, whether service connection is warranted.  

5.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left lower extremity peripheral neuropathy, and if so, whether service connection is warranted.  

6.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for stomach problems to include gastroesophageal reflux disease (GERD) and an H. pylori infection, and if so, whether service connection is warranted.  

7.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a skin disorder involving the right hairline, and if so, whether service connection is warranted.  

8.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for rashes "all over the body," and if so, whether service connection is warranted.  

9.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for ischemic heart disease to include a growth on the heart, coronary artery disease (CAD), and two heart attacks, and if so, whether service connection is warranted.  

10.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a growth on the lung, and if so, whether service connection is warranted.  

11.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) to include anxiety, and if so, whether service connection is warranted.  

12.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left shoulder disorder, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.   


FINDING OF FACT

On April 18, 2017, VA was notified that the Veteran had died.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



		
G. A. Wasik
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


